Exhibit 10.24.1

ADDENDUM TO THE LEASE AGREEMENT

THIS ADDENDUM (the “Addendum”) is entered into this 19th day of February, 2007,
by and between Foundation Bariatric Real Estate of San Antonio, L.P., and
Foundation Bariatric Hospital of San Antonio, L.L.C., f/k/a Foundation Bariatric
Hospital of San Antonio, L.P. (collectively referred to as “the Parties”). The
Parties hereby amend that Lease Agreement entered into in December of 2005 (the
“Lease”) between the Parties, as follows:

Deleted from Schedule 4 of the Lease is the following:

“The Base Rent shall be $110,228.33 per month during the Initial Term of the
Lease.”

Added, amended and replaced in Schedule 4 is the following:

“The Base Rent shall be $132,166.67 per month during the Initial Term of the
Lease.”

All other terms of the Lease Agreement are hereby affirmed and shall remain
effective.

IN WITNESS WHEREOF, the parties have executed this ADDENDUM as of the day and
year above first written.

 

LESSOR:                              FOUNDATION BARIATRIC REAL ESTATE OF SAN
ANTONIO, L.P.      By:   

FOUNDATION WEIGHTWISE HOLDINGS, L.L.C.,

general partner

        By:                 Robert M. Byers, Manager      By:   

TYCHE ASSET MANAGEMENT, L.L.C.,

general partner

        By:                 Mike Horrell, Manager LESSEE:      FOUNDATION
BARIATRIC HOSPITAL OF SAN ANTONIO, L.L.C.         By:                 Robert M.
Byers, Manager